             Case 2:18-cr-00363-JAD-EJY Document 102 Filed 01/22/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:18-cr-00363-JAD-EJY

 4             Plaintiff

 5 v.                                                           Order Dismissing Case and
                                                               Ordering Release of Defendant
 6 Jeremi Fajardo,
                                                                    [ECF Nos. 97, 98, 100]
 7             Defendant

 8            Jeremi Fajardo is charged in this case with a single count of being a felon in possession

 9 of a firearm. The government now moves to dismiss the indictment under Federal Rule of

10 Criminal Procedure 48(A), 1 and Fajardo has filed a notice of non-opposition. 2 Good cause

11 appearing,

12            IT IS HEREBY ORDERED that the Government’s Motion to Dismiss Criminal

13 Indictment [ECF No. 98] is GRANTED, the indictment in this case is dismissed without

14 prejudice, and Jeremi Fajardo must be immediately released from custody on this matter.

15            IT IS FURTHER ORDERED THAT all pending motions and stipulations [ECF Nos.

16 97, 100] are DENIED as moot.

17            Dated: January 22, 2021

18                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23   1
         ECF No. 98.
     2
         ECF No. 99.
